In a claim for damages for breach of contract, the plaintiff appeals from so much of a judgment of the Court of Claims (McCabe, J.), dated October 25, 1985, as, after a nonjury trial, granted the defendant’s motion to dismiss its claim.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
It is well settled that "[a] promisee may not recover for a broken promise unless he has performed his obligations, usually categorized as a condition precedent”, under the contract (McGrath v Hilding, 41 NY2d 625, 629; see, 5 Williston, Contracts § 676 [3d ed]). Here, the claimant failed to establish that it had performed its obligations under the contract; thus, the court properly granted the defendant’s motion to dismiss the claim. Brown, J. P., Eiber, Kunzeman and Sullivan, JJ., concur.